DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the response filed 07/05/2022 (hereafter, “the response”) have been fully considered but they are not persuasive.
Applicant argues that the objection to the specification is improper. Examiner disagrees. Applicant argues that, “[they] know of no authority that requires the expressed terms used in the claims to appear in the specification.” However, Examiner cited the relevant rule and MPEP section, so there should be no confusion on this matter. The objection is maintained.
Applicant argues that the amendments to claim 1 overcome the cited art. The rejections under 35 U.S.C. §102 have been withdrawn with respect to independent claim 1 and dependent claims thereon. These claims are now rejected under 35 U.S.C. §103.
Applicant argues that Rastegar does not disclose the limitations of claim 8. Examiner disagrees. Specifically, Applicant argues that Rastegar does not disclose a plurality of tubes arranged adjacent to one another and connected to at least one adjacent tube of the plurality of tubes. 
Rastegar teaches that the heat supply can completely surround the battery core ([0033]). To surround more than one face of the battery core, Rastegar would have necessarily had to have used a plurality of tubes 118 and/or 120. For instance, Rastegar teaches that the tubes 118 and 120 can be used to cover around and/or top and bottom surfaces, respectively, of the battery core ([0031]), so the limitation is taught. In using tube 118 to cover around and tube 120 to cover the top and/or bottom surfaces of the battery core, the tubes would have necessarily been adjacent and connected to each other, so those structural limitations are also taught.
Applicant argues that Rastegar only teaches a single wound tube in FIGS. 1c and 1d. As established above, Rastegar teaches to completely surround the battery core ([0033]) and also to use the corresponding shapes of tube 118/120 to surround the sides (tube 118) and top/bottom (tube 120). Claim 8 does not require that the tubes necessarily have the same shape, so the argument is unpersuasive. 
Applicant should also consider comments made in relation to the claims of application #17/103,600, which present substantially similar claims. See also citation of pertinent prior art below.
Examiner suggests to advance prosecution that claim 1 be amended to exclude the limitation of the exothermic material being, “patterned in… each of the one or more first substrates.” The cited references do not disclose wherein the exothermic material is patterned in a surface of each of the one or more first substrates, but do disclose wherein the exothermic material is patterned in each of the one or more first substrates. 

Claim Interpretation
The term, “connection” means direct and/or indirect physical and/or electrical connection.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 11 recites, “wherein the plurality of tubes are arranged side by side to extend in a linear direction orthogonal to a longitudinal direction of each of the plurality of tubes” (emphasis added).
Claim 12 recites, “wherein the plurality of tubes are arranged side by side to extend in a curved direction orthogonal to a longitudinal direction of each of the plurality of tubes” (emphasis added).
The claim terminology of claims 11 and 12 does not appear in the text of the specification. It is suggested that Applicant amend the specification to include the language of claims 11 and 12 in the specification in the appropriate section(s). Both claims 11 and 12 are considered as a part of the as-filed application and amending the specification in this manner would not introduce new matter to the specification.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rastegar (US20180013152A1).
Regarding claim 8, Rastegar teaches a load-bearing structure (casing 102, insulation 106, 108, and heat supply 112 form the load-bearing structure, see further explanation below; FIG. 2; [0029]) comprising:
a plurality of tubes arranged adjacent to one another and connected to at least one adjacent tube of the plurality of tubes ( “[t]he shape [of the flattened tube, 118 or 120] can be one or more of a cylindrical shape and a flat shape.” ([0018]); the disclosure of Rastegar that the flattened tube may be one or more of a cylindrical shape (e.g., for covering an outer portion of a cylindrical battery core) and a flattened tube (e.g., for covering a top/bottom of a cylindrical battery core) is considered to meet the limitation); and
an exothermic material disposed in the plurality of tubes (pyrotechnic material 114 is compacted into tube 116; FIGS. 1a-1b; [0031]). 
The claim term, “load-bearing structure” has not been given a special definition in the specification of the instant application and is interpreted under the broadest reasonable interpretation standard. See MPEP 2111. The undersigned interprets the term as meaning any structure capable of supporting at least some of the weight of another structure. Given that there is no apparent structural differentiation between the embodiments of Rastegar and the claimed invention, Rastegar is held as meeting this limitation. Furthermore, it is noted that Rastegar discloses tube 116 may be constructed of aluminum ([0031]), a material that is widely used in load-bearing applications.
Regarding claim 9, Rastegar discloses the load-bearing structure of claim 8 as described above and further comprising one or more initiation devices for initiating the exothermic material (“[a] piezoelectric stack 110 may be provided as an inertial starter disposed in the casing for at least activating the thermal battery upon the casing…” (emphasis added, [0029]); and “heat supply, 112 that is wrapped around the thermal battery core that is initiated upon battery activation to keep the core above its operational temperature for an extended period of time, such as 200-300 seconds”, [0030]; the piezoelectric stack 110 activates the battery, which initiates the heat supply 112 that includes pyrotechnic material 114, [0031]; see also [0010]).
Regarding claim 10, Rastegar discloses the load-bearing structure of claim 8 and wherein the tube is compressed in a cross-section to compact the exothermic material disposed on the plurality of tubes (flattened tube 116a, FIG. 1b; [0031]; the tube 116 may be flattened into flattened tube 116a by pressing or rolling which would compact the exothermic material (see [0031])). 
Regarding claim 16, Rastegar discloses a thermal battery (thermal battery 100, FIG. 2; [0029]) comprising a battery core (battery core 104, FIG. 2; [0029]) and Rastegar as discussed above discloses the load-bearing structure of claim 1. Furthermore, Rastegar discloses that the load-bearing structure (i.e., cylindrical spiral shape 118 or flat spiral shape 120 as discussed above) can at least partially surround the battery core (“…to cover around and/or top and bottom surfaces, respectively, of the battery core…” ([0031])). 
Rastegar does not explicitly disclose in claim 8 that there are a plurality of tubes. However, the limitation is more likely than not taught by Rastegar. Rastegar teaches that the heat supply can completely surround the battery core ([0033]). To surround more than one face of the battery core, Rastegar would have necessarily had to have used a plurality of tubes 118 and/or 120. For instance, the outer surface of the battery core 104, which is cylindrical, could be covered by the tube 118 shown by FIG. 1c and the top and bottom would be covered by tube 120 of FIG. 1d in order to completely surround the battery core 104. Other configurations could be used as well. However, Rastegar would have necessarily had to have used a plurality of tubes in order to completely surround the core. Accordingly, the limitation is taught by Rastegar.
In the alternative, it has been held that absent a new and unexpected result, a mere duplication of a part has no patentable significance. See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 21440.4 §VI.B. Rastegar teaches two distinct tube shapes (118, 120, FIGS. 1c-1d) of the tube. As an example, it would have been obvious before the effective filing date of the claimed invention to cover both the top and bottom of battery core 104 by using at least two of tube 120 (flat spirally wound shape). Moreover, the skilled person could have used multiple tubes 118 of FIG. 1c by concentrically stacking two or more tubes 118 around the cylindrical battery core 104. Thus, it would have been obvious before the effective filing date of the claimed invention to duplicate the tube of Rastegar to arrive at the claimed invention. 
Regarding claim 17, Rastegar teaches the thermal battery of claim 16 as described above. Rastegar also teaches wherein the load bearing structure comprises the casing (casing 102, FIG. 2; [0029]) of the thermal battery. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US2018/0013152Al) in view of US’754 (US2012/0301754A1).
Regarding claim 1, Rastegar teaches A thermal battery (thermal battery 100, FIG. 2; [0029]) comprising: 
a battery core (battery core 104, FIG. 2; [0029]); and 
one or more first substrates (heat supply 112 in the form of cylindrical spiral shape 118 and/or flat spiral shape 120; FIGS. 1c-1d; [0031] at least partially surrounding the battery core (“…to cover around and/or top and bottom surfaces, respectively, of the battery core…” ([0031])), the one or more first substrates having an exothermic material (pyrotechnic material 114 is compacted into tube 116; FIGS. 1a-1b; [0031]) configured to generate heat to warm the battery core upon initiation of the exothermic material (“112 that is wrapped around the thermal battery core that is initiated upon battery activation to keep the core above its operational temperature for an extended period of time” ([0030])). 
Rastegar does not teach, “exothermic material patterned in or on a surface of each of the one or more first substrates…”
However, US’754 teaches the deficient limitations. US’754 relates to thermal batteries (abstract) is thus analogous art to Rastegar.
US’754 teaches wherein the pyrotechnic material (fuel and oxidizer pockets 154-157, FIG. 8; [0073]) is patterned in the first substrate (insulation material 153, FIG. 8; [0073]). The undersigned is of the opinion that fuel and oxidizer pockets 154-157 meet the “patterned” limitation because, as illustrated by FIG. 8, the fuel and oxidizer pockets are disposed in a symmetric manner about the “D-shaped” thermal battery 150. That is, pockets 154 and 155 are symmetric with that of pockets 156 and 157, and such symmetry constitutes a pattern.
US’754 also teaches “[i]n the embodiment 150 of FIG. 8, only one layer of thermal insulation material and only four pockets of fuel and oxidizer mixture are shown for the purpose of illustration. It will be appreciated by those skilled in the art that in practice, more than one layer of insulation material and more or less pockets of fuel and oxidizer mixture of various appropriate shapes and sizes may be used to achieve optimal thermal battery performance, including runtime and minimal total size to fit the available space in munitions.” ([0075]). Thus, in modifying Rastegar, the skilled person would include a plurality of layers of insulation material having pockets of fuel and oxidizer mixture.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the thermal battery of Rastegar with that of US’754 such that teach the thermal battery further comprises a first substrate, wherein the pyrotechnic material is patterned in or on a surface of the first substrate. The skilled person would have been motivated to do so to achieve maximum runtime of the battery ([0074]) and optimal battery performance ([0075]).
Regarding claim 2, Rastegar in view of US’754 teaches the thermal battery of claim 1 as described above. Rastegar also teaches wherein the exothermic material is a pyrotechnic material (pyrotechnic material 114 is compacted into tube 116; FIGS. 1a-1b; [0031]).
Regarding claim 3, Rastegar in view of US’754 teaches the thermal battery of claim 2 as described above. US’754 is relied upon for the teaching of the first substrates. US’754 also teaches using a plurality of substrates (“…it will be appreciated by those skilled in the art that in practice, more than one layer of insulation material” ([0075])). As noted above, the limitation of the pyrotechnic material being, “patterned in or on the surface” is met and thus all of the limitations of claim 3 are met.
Regarding claim 4, Rastegar in view of US’754 teach the thermal battery of claim 3 as described above. 
As noted above, US’754 teaches the insulating layer 153 and pockets 154-157 may be provided in a plurality of layers (US’754, [0075]).
Examiner is of the opinion that where three layers of insulation material are used that the claim limitation is met because the term, “substrate” is a generic term that does not exclude an insulating material. Moreover, the claim does not require that the insulating substrate consists only of insulating material, or is otherwise free of pyrotechnic material. Accordingly, Examiner is of the opinion that the limitations of claim 4 are met when three layers as provided by US’754 are used. 
Regarding claim 5, Rastegar in view of US’754 teach the thermal battery of claim 3 as described above. 
As noted above, US’754 teaches the insulating layer 153 and pockets 154-157 may be provided in a plurality of layers (US’754, [0075]).
Examiner is of the opinion that where three layers of insulation material are used that the claim limitation is met because the term, “substrate” is a generic term that does not exclude an insulating material. Moreover, the claim does not require that the insulating substrate consists only of insulating material, or is otherwise free of pyrotechnic material. Accordingly, Examiner is of the opinion that the limitations of claim 5 are met when three layers as provided by US’754 are used. 
Regarding claim 6, Rastegar teaches the thermal battery of claim 2 as described above.
Rastegar does not teach wherein the thermal battery comprises a bridge-wire for initiating the pyrotechnic material (see objections above; it is believed that the claim should recite “bridge-wire” since it appears that “bride wire” is a typo).
However, US’754 teaches the deficient limitation. US’754 teaches a bridge-wire for initiating the pyrotechnic material (“[m]ost current electrical initiators are constructed as low resistance filaments (wires) that are heated by supplied current to initiate pyrotechnic materials.” ([0070])). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the thermal battery of claim 2 as taught by Rastegar with that of US’754 such that the thermal battery comprises a bridge-wire for initiating the pyrotechnic material. The skilled person would have been motivated to do so because of the advantages of using such wires (i.e., low resistance filaments), such as eliminating the need for temperature sensors and to selectively initiate pockets at which their electrical initiator show lowest temperatures ([0070]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US2018/0013152Al) in view of US’754 (US2012/0301754A1) and US’601 (US2015/0147601A1).
Regarding claim 7, Rastegar teaches the thermal battery of claim 1.
Rastegar does not teach wherein the thermal battery is a liquid reserve battery.
However, US’601 teaches the deficient limitation. US’601 relates to thermal batteries, specifically liquid reserve batteries, for use in munitions ([0003]) and is thus analogous art to Rastegar. US’601 teaches a liquid reserve battery (abstract, FIG. 1).
The skilled person would have been motivated to configure the thermal battery of Rastegar to be a liquid reserve battery because the shelf life of such batteries is essentially unlimited ([0007]), which is a need for gun-fired munitions, mortars and the like ([0015]).
Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US2018/0013152Al) in view of WO’504 (WO2017/042504A1). A machine translation of WO’504 accompanies this Action.
Regarding claim 11, Rastegar teaches the load-bearing structure of claim 8 as described above.
Rastegar does not teach wherein the plurality of tubes are arranged side by side to extend in a linear direction orthogonal to a longitudinal direction of each of the plurality of tubes. Rather, Rastegar teaches a cylindrical spiral shape and flat spiral shape of tubes. Thus, the claimed invention differs from that of Rastegar in the arrangement of the plurality of tubes.
However, WO’504 teaches the deficient limitations. WO’504 relates to the design of thermal batteries (storage heat battery, [0001]), and in particular the design of heat exchanging structures for use in thermal batteries (storage heat exchange bundle, [0001]-[0003]). WO’504 is analogous art because the present invention relates to structures designed to provide on-demand heating (Instant Application, [0006]) and accordingly is reasonably pertinent to the problem faced by the inventor. See MPEP 2141.01(a).WO’504 teaches a bundle of tubes (tubes 1, FIGs. 1a-2) containing a substance for storing and releasing a determined quantity of heat ([0002]). The tubes are arranged in such a manner that the plurality of tubes are arranged side by side to extend in a linear direction orthogonal to a longitudinal direction of each of the plurality of tubes. See annotated FIG. 1 below. Thus, Rastegar and WO’504 teach each element claimed, the only difference between the claimed invention and the prior art being the lack of combination of the elements in a single prior art reference. 

    PNG
    media_image1.png
    804
    804
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 5 of WO’504, annotated)

However, the skilled person could have combined the thermal battery of Rastegar with the arrangement of tubes of WO’504, and the tubes of Rastegar (cylindrical spiral shape and flat spiral shape) when arranged in this manner would perform the same function when arranged in the claimed manner that is taught by WO’504. Furthermore, the skilled person would have recognized that the results of such a combination would have predictably resulted in a thermal battery where the tubes having the pyrotechnic material are capable of providing heat to the thermal battery upon ignition. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Thus, it would have been obvious before the effective filing date of the claimed invention to have combined the thermal battery of claim 1 as taught by Rastegar with the arrangement of tubes as taught by WO’504 to have arrived at the claimed invention wherein the plurality of tubes are arranged side by side to extend in a linear direction orthogonal to a longitudinal direction of each of the plurality of tubes.
Regarding claim 12, Rastegar teaches the load-bearing structure of claim 8 as described above.
Rastegar does not teach wherein the plurality of tubes are arranged side by side to extend in a curved direction orthogonal to a longitudinal direction of each of the plurality of tubes. Rather, Rastegar teaches a cylindrical spiral shape and flat spiral shape of tubes. Thus, the claimed invention differs from that of Rastegar in the arrangement of the plurality of tubes.
However, WO’504 teaches the deficient limitations. WO’504 is analogous art as addressed above. WO’504 teaches a bundle of tubes (tubes 1, FIGs. 1a-2) containing a substance for storing and releasing a determined quantity of heat ([0002]). The tubes are arranged in such a manner that the plurality of tubes are arranged side by side to extend in a curved direction orthogonal to a longitudinal direction of each of the plurality of tubes. See annotated FIG. 2 below. Thus, Rastegar and WO’504 teach each element claimed, the only difference between the claimed invention and the prior art being the lack of combination of the elements in a single prior art reference. 

    PNG
    media_image2.png
    818
    836
    media_image2.png
    Greyscale

ANNOTATED FIG. 2
(FIG. 5 of WO’504, annotated)

However, the skilled person could have combined the thermal battery of Rastegar with the arrangement of tubes of WO’504, and the tubes of Rastegar (cylindrical spiral shape and flat spiral shape) when arranged in this manner would perform the same function when arranged in the claimed manner that is taught by WO’504. Furthermore, the skilled person would have recognized that the results of such a combination would have predictably resulted in a thermal battery where the tubes having the pyrotechnic material are capable of providing heat to the thermal battery upon ignition. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Thus, it would have been obvious before the effective filing date of the claimed invention to have combined the thermal battery of claim 1 as taught by Rastegar with the arrangement of tubes as taught by WO’504 to have arrived at the claimed invention wherein the plurality of tubes are arranged side by side to extend in a linear direction orthogonal to a longitudinal direction of each of the plurality of tubes.
Regarding claim 18, Rastegar teaches the thermal battery of claim 16 as described above.
Rastegar does not teach the thermal battery comprises a top and bottom plate connected to first and second ends, respectively, of the plurality of tubes.
However, WO’504 teaches the deficient limitations. WO’504 is analogous art as addressed above. WO’504 teaches a bundle of tubes (tubes 1, FIGs. 1a-2) arranged in parallel containing a substance for storing and releasing a determined quantity of heat ([0002]). The tubes are arranged in such a manner that the ends of the tubes are connected to a top and bottom plate (manifolds 7, [0032]-[0033], [0044]; FIG. 2). Thus, Rastegar and WO’504 teach each element claimed, the only difference between the claimed invention and the prior art being the lack of combination of the elements in a single prior art reference.
However, the skilled person could have combined the thermal battery of Rastegar with the arrangement of tubes and top/bottom plates (manifolds 7) of WO’504, and the tubes of Rastegar (cylindrical spiral shape and flat spiral shape) when arranged in this manner would perform the same function when arranged in the claimed manner that is taught by WO’504. Furthermore, the skilled person would have recognized that the results of such a combination would have predictably resulted in a thermal battery where the top/bottom plates retain the spatial arrangement of the tubes. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Thus, it would have been obvious before the effective filing date of the claimed invention to have combined the thermal battery of claim 1 as taught by Rastegar with the arrangement of tubes and top/bottom plates as taught by WO’504 to have arrived at the claimed invention wherein the thermal battery comprises a top and bottom plate connected to first and second ends, respectively, of the plurality of tubes.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US2018/0013152Al) in view of Knowlton (US2002/0035945A1).
Regarding claim 13, Rastegar teaches the load-bearing structure of claim 8 as described above.
Rastegar does not teach the thermal battery comprises a thermal isolation material disposed at one or more ends of the plurality of tubes.
However, Knowlton teaches the deficient limitations. Knowlton relates to the design of pyrotechnic devices (abstract) and is thus analogous art to Rastegar. Knowlton teaches: a thermal isolation material (housing 2 is a heat transfer control medium, FIGS. 1-2; [0055]; the housing material (i.e., heat transfer control medium material) may be, “pure metals, alloys, ceramics, aluminas, silicas, alumina silicates, alumina borates, alumina silica borates, alumina nitrides, beryllias, carbides, composites, fiberglass, and graphite” (emphasis added, [0099])) disposed at one or more ends of the plurality of tubes (see FIGS. 1-2, the housing 2 is disposed throughout the tube 1, including at both ends).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the load-bearing structure of claim 8 as taught by Rastegar with that of Knowlton to arrive at the claimed invention wherein the thermal battery comprises a thermal isolation material disposed at one or more ends of the plurality of tubes. The skilled person would have been motivated to do so in order to obtain the desired delay time and thermal output ([0099]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US2018/0013152Al) in view of Shaw (US2019/0017795A1).
Regarding claim 14, Rastegar teaches the load-bearing structure of claim 8 as described above.
Rastegar does not teach wherein the plurality of tubes comprise a plurality of first tubes, the load-bearing structure further comprising a second tube disposed over the each of the plurality of first tubes, the second tube being formed of a second material having a higher melting temperature than a first material forming a corresponding first tube of the plurality of first tubes.
However, Shaw teaches the deficient limitations. Shaw relates to pyrotechnics used as fuses in munitions ([0004]) and is thus analogous art to Rastegar. Shaw teaches a pyrotechnic fuze having an outer die-cast zinc fuze body, and an inner aluminum tube ([0073]). Thus, Shaw teaches a first/second tube structure as instantly claimed. In a later example, Shaw teaches that at least a portion of the zinc as a material may be substituted with stainless steel ([0107]).
Accordingly, the skilled person could have simply substituted the aluminum tube of Rastegar with a first/second tube structure, where the second (outer) tube is made of stainless steel and the first (inner) tube is made of aluminum as taught by Shaw. Moreover, the skilled person would have found that the result of substituting the aluminum tube of Rastegar with the tube structure outlined above as taught by Shaw would have been predictable, i.e., the tube structure of Shaw would have been capable of retaining pyrotechnic material in the same manner as that of Rastegar. See MPEP 2143 §I.B and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, it would have been obvious before the effective filing date of the claimed invention to have simply substituted the aluminum tube of Rastegar with that of Shaw by providing an outer tube made of stainless steel and an inner tube made of aluminum. In doing so, the skilled person would have arrived at the claimed invention of the load-bearing structure of claim 8 wherein the plurality of tubes comprise a plurality of first tubes, the load-bearing structure further comprising a second tube disposed over the each of the plurality of first tubes, the second tube being formed of a second material having a higher melting temperature than a first material forming a corresponding first tube of the plurality of first tubes.
Regarding claim 15, Rastegar in view of Shaw teach the load-bearing structure of claim 14, and necessarily teach wherein the first material is aluminum and the second material is stainless steel.  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murray (US20140013983A1) teaches the limitations of claims 8, 9 and 11. Murray was applied to substantially similar claims in application #17/103,600. 
Regarding claim 8, Murray teaches a load-bearing structure (inertial igniter assembly FIG. 19, see explanation below) comprising:
	a plurality of tubes (inertial igniter 200, FIG. 19; [010]) arranged adjacent to one another and connected to at least one adjacent tube of the plurality of tubes (see FIG. 19, the predetermined shape is triangular or close-packed; see claim interpretation of the term, “connection”, the tubes are in direct physical connection to each other); and
	 an exothermic material disposed in at least a portion of each of the plurality of tubes (inertial igniter pyrotechnics 215, FIG. 13; [0080]).  
The thermal battery/inertial igniter assembly is considered load-bearing because Murray teaches these products are capable of withstanding high forces ([0022]) which is consistent with the instant applications discussion of the term, “load-bearing.” 
Regarding claim 9, Murray teaches the load-bearing structure of claim 1 as described above. Murray also teaches one or more initiation devices (striker mass 205, guides 203, surfaces 206, etc. , FIG. 13; [0082]) for initiating the exothermic material.  The structure of the initiation device is shown at FIG. 13. The various components of the inertial igniter work together to ignite upon acceleration, which meets the limitation.
Regarding claim 11, Murray teaches the load-bearing structure of claim 8 as described above. Murray also teaches wherein the plurality of tubes are arranged side-by side to extend in a linear direction orthogonal to a longitudinal direction of each of the plurality of tubes (see FIG. 19).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721